DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 4-5 are amended. Claim 8 is cancelled. Claims 1-7 & 9-32 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 & 9-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening (US 2011/0059361 A1) in view of Zhamu (US 2011/0165466 A1), Phillips (US 2013/0171482 A1), Nishimura (US 2006/0035152 A1) and Yushin (US 2015/0236372 A1) and evidenced by Chen (US 2013/0224603 A1).
Regarding claims 1-7, 10-12, 22-23 & 25, Wilkening teaches a process for producing a cable-shaped alkali metal-sulfur battery wherein said alkali metal is Li (Fig. 2; [0027]) and said process consisting essentially of:										(a) providing a first electrode having a thickness between about 10 microns and 5 mm (which overlaps with the electrode thickness range claimed in claim 5) and comprising an electrically conductive porous rod having at least 50% by volume of pores and a first mixture of a first electrode active material and a first electrolyte, wherein said first mixture resides in said pores of said porous rod; wherein the first electrode active material is a cathode active material such as a polymer-sulfur confined by a polymer (Fig. 2; [0031]-[0032], [0044]-[0051], [0095], [0100] & [0138]);											(b) wrapping around of encasing said first electrode with a porous separator to form a porous separator-protected structure (Fig. 2; [0096], [0100] & [0146]);					(c) wrapping around or encasing said porous separator-protected structure with a second electrode (Fig. 2; [0100]);				 						(d) wrapping around or encasing said electrode with a protective casing or sheath to form said battery (Fig. 2; [0100]),											Wilkening further teaches the liquid electrolyte filling the void areas (i.e pores) of the separator and the cathode which can include the porous carbon structure as described above ([0173]). Thus, since the liquid electrolyte fills the porous structure of the cathode, one ordinary skill in the art would not expect the presence of dry pockets in one of said first electrode and said second electrode corresponding to the cathode ([0173]). However, Wilkening is silent as to (1) the cable-shaped battery having a cable shape having a length-to-diameter or length-to-thickness aspect ratio no less than 10; (2) a second electrode containing a second terminal connector 2.			Zhamu teaches an anode for lithium-sulfur batteries comprising an electrically conductive porous layer containing at least 50% by volume of pores and a mixture of an electrode active material and an electrolyte, wherein said mixture resides in said pores of said porous layer, and wherein the electrode active material is an anode active material such as Si and said electrically conductive porous layer is made of a plurality of conductive nano-filaments such as carbon fibers or metal nanowires formed into a mat/web (Abstract, [0061], [0106], [0112]-[0115], [0119] & [0128]-[0129]). Zhamu further teaches a nanostructured cathode comprising a porous structure including a plurality of conductive nanofilaments such as nano-graphene platelets (NGPs) or metal nanowires for supporting a sulfur-based cathode active material in the form of a web/mat ([0061], [0101]-[0103], [0105] & [0115]). 									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use an anode as described by Zhamu because it enables stress-free volume expansion of the active material and also provides an anode resistant to dendrite formation while exhibiting  long and stable cycling response ([0055]-[0056] & [0069]). It would prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. While Zhamu does not explicitly teach a utilization rate of the active material being greater than 80%, one of ordinary skill in the art would expect the nanostructured electrode of Zhamu to provide an utilization rate greater than 80% since the instant specification notes that “the implementation of massive graphene surfaces associated with a porous graphene structure as a conductive supporting material for sulfur or lithium polysulfide has made it possible to achieve an active material utilization rate of typically >>80%, more often greater than 90%, and, in many cases, close to 95%-99%” (see instant specification [0149]). Moreover, the capacity of a Li-S cell is related to the loading of cathode active material such that an increase in the loading desirably leads to an increase in the cell capacity (Zhamu – [0116]). However, the use of a nanostructured cathode having an ultra-high specific surface area such as nano-graphene platelets (NGP) as described in Zhamu ([0063] & [0115]) would enable increased sulfur loading due to the higher surface area, thereby resulting in increased cell capacity. To this end, Chen teaches a graphene-based cathode 2/g ([0084] & [0099]). Since the NGP taught by Zhamu can be formed with a high specific surface area (i.e greater than 1,500 m2/g which reads on the ranges given in the instant specification [0132]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to increase the sulfur loading in the modified cathode of Wilkening (and thus the cell capacity) by the use of a high surface area cathode material such as NGP.	    					Phillips teaches a cable-shaped battery having a cable shape having a length-to-diameter or length-to-thickness aspect ratio between about 1.5 and about 20 which overlaps with the instantly claimed aspect ratio ranges of claims 1 & 11-12 ([0027]-[0028]).					It would have been obvious to one of ordinary skill in the art to use a cable-shaped with an aspect ratio, as described above, in order to use them for non-traditional sized pencil cells and/or specialty consumer applications as taught by Phillips ([0027]). Thus, opposing bases of the cable-shaped battery according to Philips can be considered to teach a first and second ends of the cable-shaped battery									Nishimura teaches a cylindrical battery formed by winding first electrode (3a), a second electrode (3b) and a separator (39) with the separator being placed between the first and second electrodes, wherein the first electrode and second electrode each contain a current collector (31a, 31b) connected to the first and second electrodes (3a, 3b) (Figs. 1, 4; [0004], [0067], [0158]-[0163]). Nishimura further teaches that the current collectors comprise a resin sheet (11a, 11b) and a conductive layer (12a, 12b) wherein the resin sheet, which extends between opposing first and second ends of the battery, can be a conductive polymer fiber ([0102]-[0103] & [0127]-[0128]).											prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I. Furthermore, the salt concentration of the electrolyte was shown above to be a result effective variable which affects the stability of the cell as well as the formation of the protective layer. “Thus, after KSR, the presence of a known result-effective variable would be one, but not 
Regarding claim 9, Wilkening teaches said electrically conductive porous road having a hollow cross-section (Fig. 2).
Regarding claim 13, Zhamu teaches introducing particles of Li as an active material in said first electrode, for instance as a lithium sulfide, so that lithium ions are initially (i.e prior to a first charge/discharge) contained in the first electrode as a lithium sulfide since lithium sulfide is more stable against air than lithium metal and thereby more conducive to cell production in an industrial manufacturing environment as taught by Zhamu   ([0054] & [0059]).
Regarding claim 14, Wilkening teaches introducing particles or coating of sulfur or sulfur compound as a cathode active material in said first electrode using an electrochemical deposition, a chemical deposition or a solution deposition ([0066] & [0088]-[0090]).
Regarding claims 15-16, modified Wilkening teaches the process of claim 1 as shown above. Zhamu further teaches that the cathode active material can be dissolved in a liquid electrolyte to be introduced into the pores of the cathode which comprises at least one porous surface and interconnected electron-conducting pathways. Furthermore, the nano-structure of the cathode enables the pores in the cathode to be filled effectively with the nano-scaled cathode active material and electrolyte ([0084], [0097]-[0098], [0104], [0126]). Thus, one of ordinary skill in the art would have found it obvious to impregnate the electrically conductive porous rod of Wilkening with a first mixture comprising the cathode active material and the electrolyte through a casting method by essentially filling the pores of the cathode with the first mixture since the cathode active material can be dissolved in the liquid electrolyte. 					While Zhamu does not explicitly teach this process being continuous, it is noted that it 
Regarding claims 17-18, modified Wilkening teaches the process of claim 1 as shown above. Zhamu further teaches an anode containing a porous surface and interconnected electron conducting pathways (wherein the anode material can be the same as the cathode material above) wherein pores of the anode accommodate an anode active material and an electrolyte ([0127]-[0128]). While Zhamu does not explicitly teach a method of impregnating the pores of the anode, it would have been obvious to one of ordinary skill in the art to use a casting step, wherein pores of the anode are filled with a second mixture comprising an anode active material and an electrolyte, similarly to the step of claims 15-16 above.  							While Zhamu does not explicitly teach this process being continuous, it is noted that it would have been obvious to continuously provide electrically conductive porous layers and impregnate them with a second mixture comprising an anode active material and an electrolyte in order to mass produce the instantly claimed cathode such as in an industrial manufacturing environment to improve productivity and efficiency. See MPEP 2144.04 V (E).
Regarding claim 19, Zhamu teaches a cylindrical battery comprising a positive electrode, a negative electrode and a separator between the negative and positive electrodes to form a stacked assembly wherein the stacked assembly is spirally wound ([0162]).				While Wilkening teaches a cylindrical battery with concentric layers of a negative electrode, a separator and a positive electrode, it is well known to one of ordinary skill in the art to use a cylindrical battery comprising a spirally wound stacked as taught by Zhamu above.  
Regarding claim 20, Wilkening teaches step (b) of claim 1, containing spraying an electrically insulating material to encase said first electrode, forming a porous shell structure covering said first electrode to form said porous separator-protected structure (Fig. 2; [0137] & [0148]). 
Regarding claim 21, Wilkening teaches step (c) of claim 1, including wrapping around or encasing said porous-separator protected structure with said second electrode in a straight manner (Fig. 2; [0100]).
Regarding claims 24 & 27-29, Wilkening teaches said first electrolyte containing a lithium salt, such as LiOH, dissolved in a liquid solvent such as water ([0136]-[0137] & [0141]).
Regarding claim 26, Wilkening teaches said electrically conductive porous rod in the first electrode having at least 90% by volume of pores ([0092]).
Regarding claim 30, Wilkening teaches the first electrolyte containing any one of various alkali metal salts such as LiPF6 ([0144]).   

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening (US 2011/0059361 A1), Zhamu (US 2011/0165466 A1), Phillips (US 2013/0171482 A1), Nishimura (US 2006/0035152 A1) and Yushin (US 2015/0236372 A1) and evidenced by Chen (US 2013/0224603 A1), as applied to claims 1-7 & 9-30 above, and further in view of He (US 2014/0363746 A1).
Regarding claims 31-32, modified Wilkening teaches the process of claim 1, as shown above, but is silent as to said first electrolyte and/or said second electrolyte containing an ionic liquid solvent selected from a room temperature ionic liquid having a cation selected from the group listed in instant claim 31 and is further silent as to a room temperature ionic liquid having 3SO2)2N]− anion, as co-solvent along with an organic solvent ([0018] & [0094]-[0095]).											It would have been obvious to one of ordinary skill in the art to use RTILs such as EMITFSI as co-solvent in electrolyte compositions comprising an organic solvent because the combination gives ionic conductivities comparable to organic electrolyte solvents while lowering the volatility and flammability of the solvent, thereby resulting in improved safety of the battery as taught by He ([0095]).

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that modified Wilkeneing does not fairly teach or suggest the process recited in the instant claims 1 & 4-5, the examiner respectfully disagrees.		Specifically applicant argues that modified Wilkening does not fairly teach or suggest wherein said electrically conductive porous rod in the first electrode or the electrically conductive porous layer in the second electrode containing a porous foam selected from the groups listed in instant claims 1 & 4-5. While Wilkening discloses inventive embodiments using metal foams as the porous foam, one of ordinary skill in the art readily understands that a metal web or metal fiber mat can also suitably be applied as support structures for cathode or anode active materials in a lithium batteries in view of Zhamu, as noted in the above updated rejection.   prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. 
Thus, in view of the foregoing, claims 1-7 & 9-32 stand rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  								A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANAEL T ZEMUI/Examiner, Art Unit 1727